Beok, On. J.
i. cities and onWdeféofivey notice to city deuce. I. Plaintiff was permitted, against defendant’s objection, to prove that before the accident the sidewalk upon which plaintiff’s wife fell was not in good repair at places other than at the place of the accident. This evidence, the jury were informed by an instruction, was admitted as tending to show that the condition of the walk was such as should have attracted the attention of the city officers, and, as we understand it, the court held that this evidence was pertinent to prove that the city officers had, or in the exercise of proper care ought to have had, notice of the defects. The evidence was incompetent, and the instruction is erroneous. The city cannot be charged with notice' of "a defect in a sidewalk by evidence that there were other defects in other parts of the sidewalk a.t a'prior time. Ruggles v. Town of Nevada, 63 Iowa, 185.
hie same. II. Evidence was also introduced, against defendant’s objection, showing that after the accident loose boards were seen upon other parts of the sidewalk. This evidence is doubly objectionable, in that ft not only shows defects other than the one causing the injury to plaintiff’s wife, but these defects were two weeks after the *257accident. Surely defendant is not liable to plaintiff by reason of negligence occurring after tbe injury.
2. practice: jury”1reading evidence. III. Upon the argument of the case, defendant’s counsel proposed to read two or three questions, and the answers thereto made by a witness for plaintiff. To the reading counsel for defendant objected, unless all tbe evidence should be read. The court sustained tlie objection, and prohibited tbe counsel from reading a portion of tbe evidence. This ruling was wrong. Defendant’s counsel could have stated the evidence for the purpose of commenting upon it. It would surely be better to permit bim to read it, as in that case there could bave been no dispute or question as to tbe accuracy of tbe statement of the evidence thus presented. Defendants could have suffered no prejudice by tbe reading of a part of the evidence; for, if it became necessary to present other parts not read by defendant’s counsel, they could have been afterwards read upon tbe argument of counsel. The practice recognized by the circuit court would .tend to prolong trials by requiring counsel to read all of the testimony of a witness when be desired to comment on but a small part.
Other rulings complained of need not be discussed, as tbe judgment, for the errors pointed out, must be
Reversed.